ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_04_FR.txt. 87

DÉCLARATION DE M. RANJEVA

J'ai voté en faveur du dispositif de cet arrêt et je souscris aux motifs qui
le sous-tendent. La solution adoptée par la juridiction de céans aboutit, à
mon avis, à un résultat équitable, qui tient compte des intérêts en présence.
J'aurais cependant souhaité que la Cour soit plus explicite sur les raisons
qui l'ont conduite à tracer la ligne de délimitation retenue. Certes la Cour,
comme toute juridiction appelée à se prononcer sur un différend de la
nature de celui qu’elle a eu à trancher, disposait d'une marge de compé-
tence discrétionnaire pour statuer sur le caractère pertinent des circons-
tances de l'espèce et sur le caractère équitable du résultat de la délimi-
tation. Mais l'exercice de cette compétence discrétionnaire appelait de
la part de la Cour davantage de précision sur les motifs justifiant sa
démarche. Les Parties étaient en effet en droit d’attendre un surcroît
d'explications sur les tenants et les aboutissants de la décision adoptée.
Mais il y a plus. L'arrêt rendu par la Cour, en vertu de l’article 59 du Statut,
«n'est obligatoire que pour les parties en litige et dans le cas qui a été
décidé ». Cependant, cet arrêt, de par la solution qu’il consacre, est de
nature à influer sur le droit jurisprudentiel en matière de délimitation
maritime. L'autorité d'une décision de la Cour ne peut qu’étre renforcée
dès lors que, dans sa motivation, sont mis en lumière les éléments qui
éclairent le dispositif: critères, méthodes, règles de droit, etc. La Cour,
certes, ne peut créer le droit, mais elle doit indiquer le droit qu’elle ap-
plique. La bonne administration de la justice de même que la sécurité
juridique recherchée par les Etats dépendent, pour une très large part,
du caractère certain de la règle juridique (Ja certezza del diritto, selon la
théorie juridique italienne).

Par ailleurs, le rappel des positions des deux parties lors de la troisième
conférence des Nations Unies sur le droit de la mer, au paragraphe 39 de
l'arrêt, ne rend pas compte, 4 mon avis, des régles de procédure qui furent
appliquées par ladite conférence. En effet, la formulation retenue par le
présent arrêt doit être rapprochée du texte adopté en 1982 dans l'affaire
du Plateau continental (Tunisie/Jamahiriya arabe libyenne):

«la Cour note que, tout en affirmant que la ligne de facto entre les
concessions n'a «jamais été admise par la Libye comme ligne de déli-
mitation en droit», la Libye a souligné qu'elle donnait « quelque idée
du type de ligne qui aurait pu être mise en discussion dans le cadre de
négociations », C'est-à-dire pour parvenir à une délimitation par voie
d'accord » (CLS, Recueil 1982, p. 84, par. 118).

Ainsi, en 1982, la Cour n’a pu rester indifférente aux positions formu-
lées par les parties dans une négociation bilatérale. Or, lors de la troisième

53
88 DÉLIMITATION MARITIME (DÉCL. RANJEVA)

conférence des Nations Unies sur le droit de la mer, les questions de déli-
mitation avaient fait l’objet des travaux du groupe de négociation n° 7.
Selon les règles de procédure adoptées, qui, pour cette grande négocia-
tion, présentaient un caractère exceptionnel, fes propositions, ainsi que
les dispositions provisoirement rédigées, n’avaient qu’un caractère offi-
cieux et étaient censées n’engager personne. Ce n’est que le 28 août 1981,
conformément à la décision prise par la conférence, qu'un texte relatif à la
délimitation — en l'occurrence du plateau continental — a reçu un carac-
tére officiel (voir Plateau continental (Tunisie/Jamahiriya arabe libyenne),
C.J. Recueil 1982, p. 49, par. 49). C’est donc à tort que la Cour a pris en
considération, en substance, le document NG 7/2. En tout état de cause,
dans les circonstances de l’espèce, la Cour n'avait pas à débattre de la
portée en droit des déclarations faites par un Etat à la troisième confé-
rence des Nations Unies sur le droit de la mer. Cette critique n’affecte
cependant en rien la proposition selon laquelle le droit de la délimita-
tion se fonde sur la règle combinant l’équidistance et les circonstances
spéciales.

Enfin, je regrette que le paragraphe 55 se soit limité à une simple
description des rapports entre «circonstances spéciales» et «circons-
tances pertinentes », sans parvenir à préciser leur portée, ce qui aurait mis
en évidence leur unité de nature. En effet, il est important de préciser que
c’est par rapport aux droits des parties sur leurs espaces maritimes que ces
circonstances peuvent — ou parfois doivent — être prises en considéra-
tion dans une opération de délimitation. Ainsi les circonstances spéciales
ou pertinentes apparaissent comme des faits qui affectent les droits des
Etats sur leurs espaces maritimes tels qu'ils sont reconnus en droit positif,
soit dans leur intégrité, soit dans l'exercice des compétences y afférentes,

(Signé) Raymond RANJEVA.

54
